DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the sheet of composite fibers or composite materials" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim is considered to recite "the sheet of carbon fibers or composite materials."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,111,685. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims may be construed broadly enough to encompass the subject matter of the instant claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
Claim(s) 3 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oded et al. (EP 2987926). 
 	Per claim 3, Oded et al. teach a debris filter (Fig. 18; 232, 231) for an automatic swimming pool cleaner (10) formed of or including carbon fibers or composite materials ([0110]) and a frame (105) to which the sheet of carbon fibers or composite materials is attached (Fig. 18).
 	Per claim 8, Oded et al. teach a debris filter for an automatic swimming pool cleaner formed of or including a sheet of carbon fibers or composite materials ([0110]), with the sheet comprising first and second regions, each of the first and second regions ([0111])including a plurality of openings, with the plurality of openings included in the first region being of different size than the plurality of openings included in the second region ([0111]).
 	Per claim 9, Oded et al. teach an automatic swimming pool cleaner comprising:
a.    a source of motive power ([0108]) for movement within a swimming pool; and
b.    a debris filter (20) comprising:
i.    a frame (105) sufficiently rigid to retain its shape in use; and
ii.    a mesh (231, 232) attached to the frame and (B) comprising at least one sheet of carbon fibers or composite materials defining first and second regions in which openings exist (Fig. 18), with at least some openings of the first region differing in size, shape, or density from at least some openings of the second region ([0111]).
  	Per claim 10, Rosagen et al. teach a method of cleaning a swimming pool, comprising:
a. introducing into the swimming pool an automatic swimming pool cleaner comprising a debris filter (20) comprising at least one solid sheet of metal in which openings have been formed (Fig. 18); and
b. causing water of the swimming pool to enter the debris filter through the openings for filtering and thereafter to exit the debris filter through the openings to return, directly or indirectly, to the swimming pool ([0115]).
Per claim 11, in which the openings are of non-uniform size, shape, or density ([0111]).
Per claim 12, in which the at least one solid sheet of metal defines first and second regions (Fig. 18), with at least some openings of the first region differing in size from at least some openings of the second region ([0111]).
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sheets et al. (US 2005/0121381).
	Per claim 3, Sheets et al. teach a debris filter (44) formed of or including carbon fibers or composite materials (claim 27) and a frame (42) to which the sheet of carbon fibers or composite materials is attached (Fig. 2). 	
Regarding the filter being for an automatic swimming pool cleaner, it is submitted the limitation is one of intended use that fails to impose additional structure on the filter.  Further, the pool cleaner is recited only in the preamble of the claim.  Accordingly, the recitation fails to breathe life and meaning into the claim as the claim does not rely on the limitation for completeness. If it is applicant’s position that the limitation somehow adds structure to the claim, it is the examiner’s position that the debris filter of Sheets et al. is capable of being for a pool cleaner.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
11/1/22